Citation Nr: 1637746	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and S.O.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in September 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The case was certified to the Board by the Regional Office (RO) in San Diego, California.  

The appellant testified before the undersigned during a February 2016 Travel Board hearing.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran contracted hepatitis C during his active service via a contaminated inoculation with an air injection gun; that hepatitis C manifested in the early 1980s ultimately necessitating a liver transplant in 1995.  The appellant further contends that anti-rejection and other drugs required following the liver transplant caused diabetes mellitus and kidney failure; that kidney failure, a failed kidney transplant in 2005, and dialysis rendered the Veteran unemployable; and that his multiple medical conditions and inability to work caused stress, which resulted in heart failure.  See July 2010, January 2012, November 2013, March 2014 Statements; see also April 2012 Substantive Appeal.

A veteran's surviving spouse may file a claim for disability and indemnity compensation benefits asserting that the principal or contributory cause of the veteran's death was a disability incurred or aggravated in the line of duty in active service.  38 U.S.C.A. §§ 101(16), 1102, 1110, 1121, 1141, 1304, 1310-11, 5110(d) (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.152, 3.303, 3.312 (2015).  

The Veteran's September 2009 Death Certificate indicates that the immediate cause of his death was cardiac arrest, due to or as a consequence of ischemic cardiomyopathy, due to or as a consequence of diabetes mellitus.  The death certificate also lists end-stage renal disease as another significant condition that contributed to his death but did not result in the underlying cause of his death.  See September 2009 Death Certificate (blocks number 107 and 112).

The record contains two opinions from private physicians; however, they are inadequate.  The opinions do not address all of the Veteran's risk factors for hepatitis C, as they do not note his history of a blood transfusion in 1981, and it is unclear whether they were able to review all relevant medical evidence prior to providing their opinions.  See VBA Fast Letter 4-13 at 2 (Jun. 29, 2004).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available records from the Social Security Administration.  See July 2009 Social Security Letter (listing records from Southern California Liver Center, San Clemente Internal Medicine Group, and Saddleback Memorial Hospital).  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Attempt to verify through official sources whether the Veteran was exposed to the hepatitis C (non-A/non-B) virus during his active service, including through an air gun inoculation in 1968.

3.  After the above development has been accomplished, obtain an addendum opinion from an appropriate examiner regarding the etiology of the Veteran's hepatitis C.  Provide the examiner with access to the Veteran's electronic Virtual VA and Veterans Benefits Management System claims files.  The physician must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.  

The examiner opine whether it is at least as likely as not that the Veteran contracted hepatitis C during active service from March 1968 to March 1970.  The examiner must identify and address each of the Veteran's risk factors, or possible etiologies, including:  (1) air-gun inoculation in 1968; and (2) blood transfusion for pancreatitis in 1981.

If the examiner finds hepatitis C was at least as likely as not contracted via air-gun inoculation during the Veteran's active service, the examiner must then opine whether it is at least as likely as not that residuals of that disease, to include any consequence of that disease, caused, or aggravated beyond its natural progression, a principal and/or contributory cause of the Veteran's death. 

The examiner is advised that a disability is the principal or primary cause of death when it, singly or jointly with another condition, is the immediate or underlying cause of death, or is etiologically related thereto.  A contributory cause of death is not related to the principal cause.  It must have contributed substantially or materially to a death; combined to cause death; or have aided or lent assistance to the production of death.  There must be a causal connection that involves more than casually sharing in producing death.

The Veteran's September 2009 Certificate of Death, completed by Dr. Kaura, lists (in Block number 107) the immediate cause of death as a cardiac arrest, due to or as a consequence of ischemic cardiomyopathy, due to or as a consequence of diabetes mellitus.  It lists (in Block number 112) end-stage renal disease as a significant condition that contributed to death but did not result in the underlying cause of death.  

The examiner must specifically address the following evidence:  (1) Dr. Kaura's December 2009 opinion; (2) Dr. Egan's August 2010 opinion; (3) the December 2008 Seattle Post-Intelligencer article; and (4) the Appellant's argument that hepatitis C contracted during active service necessitated a liver transplantation, which in turn caused diabetes mellitus and kidney failure, which in turn allegedly rendered the Veteran unemployable, which in turn resulted in increased stress, which in turn finally caused heart failure, i.e., the immediate cause of his death.  

The examiner must also consider evidence in private treatment records, including:  (1) December 2005 UCLA Hospital records showing chronic kidney disease, which developed into end-stage renal disease, due to diabetic nephropathy and arterial nephrosclerosis consistent with hypertensive nephropathy; (2) February 2006 UCLA Hospital records showing that the liver transplant was required due to hepatitis C virus and alcoholic cirrhosis; and that he subsequently developed end-stage renal disease and, secondary to possible Prograf toxicity, hypertension or diabetes; (3) February 2006 UCLA Hospital records diagnosing end-stage liver disease secondary to chronic hepatitis C and end-stage renal disease presumed to be secondary to calcineurin inhibitor toxicity versus hypertensive neprhosclerosis; (4) February 2009 Mission Hospital records showing a blood transfusion for pancreatitis in 1981 and diagnosis of diabetes mellitus, type II, in 1987; (5) April 2009 South Coast Medical Center records prepared by Dr. Kaura noting apparently the medication he was given post-liver transplant was believed to have ultimately caused end-stage kidney disease, although he also had a history of both diabetes and hypertension); (6) April 2009 Dr. Ghaffari consult records noting a kidney transplant due to diabetic nephropathy; a rejection of the kidney, the development of acute left-sided systolic heart failure and acute-on-chronic renal failure; and (7) July 2009 Mission Hospital records noting diabetes mellitus diagnosis 22 years ago; and a history of binge drinking.

Please provide a complete medical rationale that addresses each risk factor or possible etiology and cite to any supporting literature. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the examiner (i.e., additional facts are required), or by a lack of necessary knowledge or training

4.  After the development requested has been completed, the AOJ should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




